COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00552-CR


ROBERT THOMPSON                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Robert Thompson appeals from his conviction for aggravated

assault with a deadly weapon. A jury convicted him of the offense, and the trial

court sentenced him to fourteen years’ confinement. Appellant’s court-appointed

appellate counsel has filed a motion to withdraw as counsel and a brief in support

of that motion. Counsel’s brief and motion meet the requirements of Anders v.



      1
       See Tex. R. App. P. 47.4.
California 2 by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds for relief. Appellant filed a pro se response to

the Anders brief raising three issues; the State did not respond.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. 3 Only

then may we grant counsel’s motion to withdraw. 4

      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support the appeal. 5         Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 20, 2014


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
        See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).
      4
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      5
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                         2